              Case 1:19-cv-00392-GBD Document 12 Filed 05/22/19 Page 1 of 1




May 22, 2019                                                                               Robert T. Yusko
                                                                                 RYusko@perkinscoie.com
                                                                                        D. +1.212.261.6838


VIA ECF

Honorable George B. Daniels
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

Re:      Kevin Garey v. Evolucion Innovations, Inc.; Case No. 1:19-cv-00392-GBD

Dear Judge Daniels:

This office represents the Defendant Evolucion Innovations, Inc. (“Evolucion”), concerning the
above-referenced matter. Evolucion was served with the Complaint and Summons in this matter
on May 9, 2019. Please accept this correspondence as a request, on consent, for a 30-day
extension from May 30, 2019, to answer or otherwise respond to the complaint. Additionally,
Evolucion requests to extend the initial case conferences to ensure that the Rule 26 deadlines are
not due before the deadline to respond to the complaint.

We thank the court for its consideration in this matter and for all courtesies shown.

Sincerely,

/s/ Robert T. Yusko
Robert T. Yusko




144474934.1
